1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     STRICT SCRUTINY MEDIA, CO., a                 Case No. 3:16-cv-00734-MMD-WGC
      Nevada Corporation; INDEPENDENT
7     ORDER OF ODD FELLOWS RENO                                       ORDER
      LODGE #14/MOUNTAIN VIEW
8     CEMETERY, a Nevada non-profit
      corporation,
9
                                    Plaintiffs,
10           v.

11    THE CITY OF RENO, a municipal
      corporation,
12
                                  Defendant.
13

14   I.     SUMMARY

15          This case concerns the constitutionality of the City of Reno’s sign ordinances.

16   Before the Court are (1) Defendant City of Reno’s motion for summary judgment (“Reno’s

17   Motion”) (ECF No. 70) and (2) Plaintiff Strict Scrutiny Media, Co.’s (“SSM”) motion for

18   summary judgment1 (“SSM’s Motion”) (ECF No. 71).2 For the following reasons, the Court

19   grants Reno’s Motion and denies SSM’s Motion.

20   II.    BACKGROUND

21          The following facts are undisputed unless otherwise indicated.

22          SSM is a media and advertising company that primarily builds and markets

23   billboards. (ECF No. 71 at 7.) Reno Municipal Code (“RMC”) Chapter 18.16 governs all

24   signs in Reno—including billboards—and is divided into two articles. Article I relates to on-

25
            1SSM  styled its motion as one for partial summary judgment, but there is only one
26
     claim remaining in the case. See infra Section II. Accordingly, the Court considers SSM’s
27   motion as one for complete summary judgment.
            2The Court has reviewed the parties’ respective responses (ECF Nos. 82, 79) and
28
     replies (ECF No. 83, 84),
1    premises signs, and Article II relates to off-premises advertising displays (i.e., billboards).

2    On-premises signs advertise the services or products available where the sign is located.

3    See RMC § 18.24.203.4570(28). Off-premises advertising displays draw attention to

4    services or products that are available in a different place than where the display is

5    located. See RMC § 18.24.203.4570(23). Reno generally allows on-premises signs

6    subject to various restrictions in Article I. See RMC Ch. 18.16, Art. I. But Reno bans the

7    constructions of new, permanent off-premises advertising displays. RMC § 18.16.902 (“the

8    Billboard Ban”). SSM challenges the constitutionality of the Billboard Ban.

9           The only remaining Plaintiff in this case is SSM. (See ECF No. 77 (dismissing

10   Plaintiff Independent Order of Odd Fellows Reno Lodge #14/Mountain View Cemetery

11   from the action).) In addition, all of SSM’s claims have been dismissed except for its claim

12   challenging the constitutionality of the Billboard Ban. (See ECF No. 55 at 18 (“Dismissal

13   Order”).)

14   III.   LEGAL STANDARD

15          “The purpose of summary judgment is to avoid unnecessary trials when there is no

16   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

17   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

18   the discovery and disclosure materials on file, and any affidavits “show that there is no

19   genuine issue as to any material fact and that the moving party is entitled to a judgment

20   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

21   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

22   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

23   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

24   Where reasonable minds could differ on the material facts at issue, however, summary

25   judgment is not appropriate. See id. at 250-51. “The amount of evidence necessary to

26   raise a genuine issue of material fact is enough ‘to require a jury or judge to resolve the

27   parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897,

28   902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89

                                                   2
1    (1968)). In evaluating a summary judgment motion, a court views all facts and draws all

2    inferences in the light most favorable to the nonmoving party. Kaiser Cement Corp. v.

3    Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

4           The moving party bears the burden of showing that there are no genuine issues of

5    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

6    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

7    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

8    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

9    produce specific evidence, through affidavits or admissible discovery material, to show

10   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

11   and “must do more than simply show that there is some metaphysical doubt as to the

12   material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

13   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

14   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

15   Anderson, 477 U.S. at 252.

16   IV.    SSM’S MOTION (ECF NO. 71)

17          SSM advances three arguments in its Motion about the constitutionality of the sign

18   ordinances. The Court rejects these arguments and denies SSM’s Motion.

19          SSM’s first argument relates to RMC § 18.16.911, which essentially allows

20   individuals to apply for permits to build temporary billboards promoting special events.

21   (ECF No. 71 at 10.) SSM argues that this ordinance is unconstitutional because it provides

22   the City Manager with unbridled discretion to approve or deny the building applications.

23   (Id.) Reno contends that this argument lies outside the scope of the claim the Court

24   allowed to proceed in the Dismissal Order. (See ECF No. 79 at 4.) The Court agrees with

25   Reno. The Court expressly dismissed SSM’s claim based on a theory of unbridled

26   discretion because it derived from facts not mentioned in the original complaint or First

27   Amended Complaint (“FAC”). (ECF No. 55 at 16.)

28   ///

                                                     3
1           SSM’s second argument relates to RMC § 18.16.910, which allows off-premises

2    billboards—without permits—on private property with the permission of the property

3    owner. (ECF No. 71 at 13.) SSM argues that this ordinance is unconstitutional because it

4    restricts speech on the basis of content. (Id.) Specifically, SSM argues that the RMC favors

5    on-premises political speakers to off-premises political speakers because on-premises

6    signs are allowed and off-premises signs are not. (See id. at 14.) Reno argues that the

7    Court already rejected this argument. (ECF No. 79 at 4-5.) The Court agrees with Reno.

8    As the Court stated in the Dismissal Order, “[t]he distinction between on-premises and off-

9    premises has meaning only in the context of commercial speech to distinguish between

10   services sold on site and those sold elsewhere.” (ECF No. 55 at 12.) Moreover, the content

11   in both scenarios SSM discusses is the same—political speech. Thus, SSM has not

12   presented a content-based distinction.

13          SSM’s third argument relates to RMC § 14.16.080, which allows transportation

14   authorities to erect signs without a permit. (ECF No. 71 at 21.) SSM argues that this

15   ordinance contains speaker-based exemptions in violation of the First Amendment. (Id.)

16   Reno argues that this claim lies outside the scope of the Court’s order because SSM has

17   never challenged or discussed this section of the RMC in any of its previous pleadings in

18   this case. (ECF No. 79 at 5.) SSM counters that RMC § 14.16.080 is an exemption that

19   demonstrates the Billboard Ban—which the Court permitted SSM to challenge—is

20   unconstitutional. (ECF No. 83 at 5.) The Court agrees with Reno that SSM’s argument lies

21   outside the scope of the claim that was permitted to proceed in the Dismissal Order.

22   Plaintiffs challenged five provisions of the RMC as unconstitutionally content- or speaker-

23   based, and RMC § 14.16.080 was not among them. (See ECF No. 55 at 9.)

24          Accordingly, the Court will deny SSM’s Motion.

25   V.     RENO’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 70)

26          Reno argues that SSM’s challenge to the Billboard Ban fails under the test

27   prescribed in Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447 U.S.

28   557 (1980). (ECF No. 70 at 6.) The Court agrees.

                                                  4
1           “In Central Hudson, the Supreme Court announced a four-part test for assessing

2    the constitutionality of a restriction on commercial speech: (1) if ‘the communication is

3    neither misleading nor related to unlawful activity,’ then it merits First Amendment scrutiny

4    as a threshold matter; in order for the restriction to withstand such scrutiny, (2) ‘[t]he State

5    must assert a substantial interest to be achieved by restrictions on commercial speech;’

6    (3) ‘the restriction must directly advance the state interest involved;’ and (4) it must not be

7    ‘more extensive than is necessary to serve that interest.’” World Wide Rush, LLC v. City

8    of Los Angeles, 606 F.3d 676, 684 (9th Cir. 2010) (alteration in original) (quoting Metro

9    Lights, LLC v. City of Los Angeles, 551 F.3d 898, 903 (9th Cir. 2009)).

10          The parties dispute only the third and fourth factors. (See ECF No. 82 at 6.) As to

11   the third factor, Reno argues that the Billboard Ban directly supports and advances the

12   City’s stated interests under RMC § 18.16.901 in preventing distraction and clutter,

13   safeguarding property values, promoting the general welfare and public safety, and

14   promoting the esthetic qualities of Reno. (ECF No. 70 at 8 (citing RMC § 18.16.901).) As

15   to the fourth factor, Reno argues that the Billboard Ban is no more extensive than

16   necessary to achieve the City’s stated goals because the Billboard Ban does not restrict

17   on-premises signs or require the removal of existing off-premises advertising displays. (Id.

18   at 8-9.) The Court agrees with Reno that the Central Hudson test is satisfied here.

19          SSM argues that the third and fourth factors are not satisfied because the RMC

20   contains exemptions to the Billboard Ban that are content- and speaker-based. (ECF No.

21   82 at 6-8.) Specifically, SSM argues that special events signs and political signs are not

22   subject to the Billboard Ban. (Id. at 7 (citing ECF No. 55 at 10-11).) SSM refers the Court

23   to its own Motion for an explanation of how these exceptions are content- or speaker-

24   based. (Id.) But SSM’s Motion does not explain why the special events exception is

25   content-based. (See ECF No. 71 at 10-13.) Rather, SSM’s Motion details that the special

26   events exception vests the city manager with unbridled discretion—an argument the Court

27   already dismissed. (See ECF No. 55 at 16.) And SSM’s discussion of political signage

28   does not demonstrate a content-based restriction, as discussed supra Section IV.

                                                    5
1           Accordingly, the Court will grant Reno’s Motion.

2    VI.    CONCLUSION

3           The Court notes that the parties made several arguments and cited to several cases

4    not discussed above. The Court has reviewed these arguments and cases and determines

5    that they do not warrant discussion as they do not affect the outcome of the motions before

6    the Court.

7           It is therefore ordered that Reno’s motion for summary judgment (ECF No. 70) is

8    granted.

9           It is further ordered that SSM’s motion for partial summary judgment (ECF No. 71)

10   is denied.

11          It is further ordered that SSM’s motion for leave to file supplemental authority (ECF

12   No. 88) is denied as moot.

13          The Clerk of the Court is instructed to enter judgment in favor of the City of Reno

14   and close this case.

15          DATED THIS 11th day of February 2019.

16

17
                                                      MIRANDA M. DU
18                                                    UNITED STATES DISTRICT JUDGE

19
20

21

22

23

24

25

26

27
28

                                                  6
